Citation Nr: 0910285	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic gastritis, 
currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which continued the 
Veteran's 30 percent disability rating for service-connected 
chronic gastritis, effective August 2003.

The Veteran had a local hearing before an RO hearing officer 
in June 2007.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has an obligation to associate all relevant records with 
the claims file of a veteran, and a heightened duty when it 
comes to obtaining records in the possession of another 
Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008). 
 
In April 2007, the Veteran was afforded a VA examination in 
which he reported that he "went on social security 
disability 5 years ago."  There is no indication in the 
claims file that the records in the possession of the Social 
Security Administration (SSA) were requested or obtained, 
either before or after the April 2007 VA examination. 
 
Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  See Murincsac 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all available records 
concerning the Veteran from SSA.  All 
records obtained or any response received 
should be associated with the claims 
folder.  If these records are unavailable, 
this should be noted and explained in the 
claims file.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an increased evaluation 
for chronic gastritis.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

